                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

                                        )
                                        )     MDL. No. 1877
                                        )
IN RE CLASSICSTAR MARE LEASE            )
LITIGATION                              )     Master File:
                                        )     Civil Action No.
                                        )     5:07-cv-353-JMH
                                        )
and                                     )
                                        )
SEA SONG FARMS, LLC, et al.,            )
                                        )     Civil Action No.
                                        )     5:09-cv-167-JMH
      Plaintiffs,                       )
                                        )
V.                                      )
                                        )
WILMINGTON TRUST FSB, et al.,           )
                                        )
      Defendants.                       )



                      MEMORANDUM OPINION AND ORDER

                                *** *** ***

      This matter is before the Court upon the Motions to Dismiss

of GeoStar Corporation (“GeoStar”), and Frederick J. Lambert [DE

86; Response at 95, Reply at 116]1; Spencer Plummer [DE 88; Response

at DE 96, Reply at DE 112]; and S. David Plummer [DE 93; Response

at DE 100; Reply at DE 114].2




      1 This motion is stricken, so to speak, with respect to Defendant Tony

Ferguson, who is in default.
      2 The moving defendants have also argued that Plaintiffs should have

sought leave to file a Second Amended Complaint. Plaintiffs have sought to cure
                                         I.

      Plaintiffs aver a series of losses arising out of initial

purchases of participation in a mare leasing program that was

represented as sound but, known only to Defendants, never intended

to actually provide the participation at the level promised due to

a shortage of thoroughbred mares for breeding pairs.

      In their Second Amended Complaint, they describe a series of

business decisions by and involving the defendants that brought

the scheme to life. They aver that, in or around July 2001, Geostar

gained ownership and control of ClassicStar and that Geostar owned

approximately    15%     of   Gastar,     a    publicly-traded      oil    and    gas

exploration    company.       Second    Amended   Complaint       ¶38.    Geostar’s

owners, officers and directors (Defendants Ferguson, Robinson,

Parrot, and Lambert) were also officers, directors and control

persons of Gastar. Second Amended Complaint ¶ 39. Geostar through

its officers and directors, controlled the activities and finances

of   ClassicStar.    Id.      The    officers    and   directors    of     Geostar,

including     Ferguson     and      Lambert,    had    complete    control       over

ClassicStar’s operating account at Key Bank, and said account was

routinely “swept” from 2001 through 2006 to fund the oil and gas

operations of Geostar. Id.




that by filing a Motion for Leave to File Second Amended Complaint [DE 98], to
which there is no objection. This motion will be granted.


                                         2
      Ferguson was the Managing Member of ClassicStar and also a

principal shareholder of Geostar, owning nearly 20% of its issued

and outstanding stock. Second Amended Complaint ¶40. Ferguson was

an officer, director, founder and a control person of Geostar and

ClassicStar by virtue of his positions as an officer, director,

managing member and/or significant shareholder. Id.

      Lambert was the controller of Geostar (and Gastar). Second

Amended Complaint ¶ 47. Lambert was the primary person at Geostar

in charge of accounting. As the controller of Geostar (and Gastar),

Lambert was intimately involved in the transfer of funds to and

from those entities and ClassicStar. Id. Lambert was also involved

in the “exchanges” of equine interests of Program participants for

Gastar stock and other oil and gas interests which perpetuated the

alleged scheme to defraud participants in the Mare Lease Program.

Id.   Plaintiffs   describe   Lambert   as   a   corporate   insider   of

ClassicStar by virtue of his position as an officer of Geostar,

which owned and controlled ClassicStar. Id. Lambert, along with

Ferguson and others, controlled and implemented the financial and

accounting procedures employed by ClassicStar and Geostar which

perpetuated the allegedly fraudulent scheme. Id.

      Spencer Plummer served as Vice President of Classicstar and

replaced his father, S. David Plummer, as President on or about

April 9, 2003. Second Amended Complaint ¶ 36. He was an officer of

ClassicStar until he was terminated on or about February 1, 2006.

                                   3
Id. Spencer Plummer was actively involved with all facets of

ClassicStar      and   the   ClassicStar       Programs.    He   participated    in

meetings in the spring of 2004 with other Defendants where it was

decided to exchange thoroughbred horses for performance horses or

for oil and gas interests to further the scheme by covering up the

shortage of thoroughbreds available to the Programs. Id. Spencer

Plummer and his father, S. David Plummer, received millions of

dollars from ClassicStar, Geostar and/or their affiliates. Id.

       Plaintiffs allege that Defendants Geostar, Ferguson, Lambert

and    others    deliberately       created,    marketed,    promoted    and   sold

ClassicStar Programs (hereinafter “Programs”), a means of leasing

a thoroughbred mare for a breeding opportunity, with a total value

many    times    greater     than   the   thoroughbred      interests    owned   by

ClassicStar and/or its affiliates. Second Amended Complaint ¶¶ 12,

13, 14. As part of a scheme to market the Programs to as many

wealthy individuals as possible, Geostar, Ferguson and Lambert,

along with the Plummers, Thomas E. Robinson, John W. Parrott and

ClassicStar, LLC, set out to find, and successfully engaged, a

nationwide team of promoters, including Wilmington Trust and a

number of attorneys, touting the tax benefits and the potential

returns on an investment in the Programs.

       Once     participants    invested       in   the    Programs,    Defendants

Geostar, Ferguson and Lambert, with the assistance of others,

including Robinson, Parrot, and Wilmington Trust, perpetuated the

                                          4
fraudulent    scheme    by   enticing      Program      participants,         like

Plaintiffs,   to     exchange,    their    equine      interests    for   other

investments including oil and gas working interests and Gastar

stock. Second Amended Complaint ¶ 26. In reality, the assets

promised in exchange for the equine interests either did not in

fact exist, were worthless, or were never delivered. Id. Geostar

utilized the Classicstar Programs as a source of cash, using the

Programs to raise money for the oil and gas operations of Gastar

(which as noted above was controlled by Geostar and its primary

shareholders). Second Amended Complaint ¶ 41.

      Geostar, through Ferguson, Lambert and other officers and

directors, managed and controlled all aspects of ClassicStar,

including but not limited to its marketing, its scheme to switch

out   thoroughbred    interests   with    standardbred      or    oil   and   gas

interests, the fraudulent transfer of cash from victims, like

Plaintiffs,   through    ClassicStar      into   the    pockets    of   all   the

defendants, and the multiyear scheme to hide the underlying lack

of breeding participation opportunities. Id. Plaintiffs aver that,

in addition to re-leasing the mares and re-charging the attendant

costs, Geostar, Ferguson, Lambert, Spencer Plummer, and S. David

Plummer, among others, knew that the Programs were inadequate to

meet the participation promised because they were aware that 60%

of all funds invested in the Programs (after paying 7% commissions

to promoters like Wilmington Trust and others) were being siphoned

                                     5
off the Programs and utilized to invest in oil and gas drilling

operations for the benefit of Geostar,. Second Amended Complaint

¶ 92. Pursuant to a contract entitled “Amendment to Membership

Purchase Agreement” between ClassicStar Farms, Inc., and S. David

Plummer, Spencer Plummer and Debora Plummer (S. David Plummer’s

wife), effective October 31, 2001, the Plummers contracted to sell

their interests in Tartan Business, L.C. The contract provides

that once the Plummers received the final $1 Million of the $6

Million consideration, then 60% of the funds raised in selling the

Programs would be invested in oil and gas exploration. Id. As an

example, Spencer’s Agreement provide that “Once the full cash

portion of the Purchase Price has been paid to Seller, ClassicStar

shall retain forty percent (40%) of all funds and proceeds received

from Mare Lessees for working capital. The remaining sixty percent

(60%) of such funds and proceeds received from Mare Lessees by

ClassicStar shall be sent to Buyer in exchange for a commensurate

amount   of   interests   in    the    Drilling     Program    converted   to

ClassicStar. Id. (emphasis in original omitted).

     Plaintiffs allege $17 million in out-of-pocket losses having

invested $7 Million in thoroughbred horses in 2003 and another

$5.3 Million in 2004, with the IRS seeking millions more from them

Second   Amended    Complaint    ¶    112.     In   reality,   according   to

Plaintiffs,   the   assets     promised   in    exchange   for   the   equine

interests purchased either did not in fact exist, were worthless,

                                      6
or were never delivered. Id. The moving defendants now seek to

dismiss portions of Plaintiffs’ claims as set forth below.

                                II.

      In evaluating a Rule 12(b)(6) motion, the factual allegations

of the Complaint “must be enough” that the right to relief is

“above the speculative level” and is “plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007); Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). If the complaint pleads facts

“merely consistent with” liability, it “stops short of the line

between possibility and plausibility of entitlement to relief.”

Id. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id.

                               III.

      A. CIVIL RICO & MAIL/WIRE FRAUD

      GeoStar, Lambert, S. David Plummer, and Spencer Plummer argue

that, while mail and wire fraud may form the requisite “predicate

acts” required to demonstrate “racketeering activity” under 18

U.S.C. § 1961(1), Plaintiffs have failed to meet the requirements

of pleading mail and wire fraud against them with the requisite

detail to successfully state a cause of action under 18 U.S.C. §

1962. The court disagrees.



                                 7
       While the Sixth Circuit requires Plaintiffs to identify with

specificity     the    actions      that        each    defendant        has   taken     in

furtherance of the alleged fraud, see, e.g., Central Distr. Of

Beer, Inc. v. Conn, 5 F.3d 181 (6th Cir. 1983) and In re Reciprocal

of America (ROA) Sales Practice Litigation, Master No. MDL 1551

Civ. No. 04-2078, 2007 WL 2900285, *8 (W.D. Tenn. Sept. 28, 2007),

the law makes no requirement that each defendant involved must

have personally made a misrepresentation to a plaintiff or used

the mails or wires. To satisfy the particularity requirement, a

plaintiff need only allege that each RICO defendant participated

in a scheme to defraud knowing or having reason to anticipate the

use of the mail or wires would occur and that each such use would

further the fraudulent scheme. Advocacy Org. for Patients and

Providers v. Auto Club Ins. Assoc., 176 F.3d 315, 322 (6th Cir.

1999). "It is not necessary to allege that the defendants have

personally    used    the   mail    or     wires;       it   is    sufficient     that   a

defendant     ‘causes'      the    use     of     the    mails      and    wires."     SKS

Constructors, Inc. v. Drinkwine, 458 F. Supp. 2d 68, 76 (E.D.N.Y.

2006); Beard v. Worldwide Mortgage Corp., 354 F.Supp.2d 789, 802-

803 (W.D. Tenn. 2005) (citing United States v. Cantrell, 278 F.3d

543, 546 (6th Cir. 2001); United States v. Brown, 146 F.3d 477,

488 (6th Cir. 1998); United States v. Oldfield, 859 F.2d 3992, 400

(6th   Cir.   2008))     (personal       use      of    the       mail    or   electronic



                                           8
communication is not required to state a claim for mail or wire

fraud).

     The mailing and wire communications alleged need not be

fraudulent in and of themselves; innocuous or “innocent” mailing

and wirings are sufficient RICO predicates as long as they further

a fraudulent scheme. Schmuck v. United States, 486 U.S. 705, 714-

15 (1989) (“innocent” mailing sufficient for purposes of mail fraud

statute); Dana Corp. v. Blue Cross & Blue Shield Mutual of Southern

Ohio, 900 F.2d 882, 886 (6th Cir. 1990) (innocent mailings, which

contain no false information, or routine business communications

may meet the standard for mail fraud); see also Tabas v. Tabas, 47

F.3d 1280, 1294 n. 18 (3d Cir. 1995); U.S. v. Pearlstein, 576 F.2d

531, 535 (3d Cir. 1978). “The actual violation is the mailing,

although the mailing must relate to the underlying fraudulent

scheme. Moreover, each mailing that is ‘incident to an essential

part of the scheme’ constitutes a new violation.” Kehr Packages,

Inc v. Fidelcor. Inc., 926 F.2d 1406, 1413-14 (3d Cir. 1991).

     Plaintiffs    aver    at   least   twenty-eight   wire     transfers,

telephone calls, or emails in furtherance of the scheme, soliciting

the participation of Plaintiffs in the ClassicStar Programs and

persuading participants to convert the Mare Leases to alternative

business opportunities in order to obscure the fact that the

Programs were unsustainable because there were too few horses to

provide   the   breeding   opportunities    promised   to     all   of   the

                                    9
participants. Second Amend. Compl. ¶ 140. They aver many more

activities on the part of these Defendants that made the scheme go

– the day-to-day actions and decisions that set the fraud alleged

in action.

        The    Court    concludes,   as   well,    that    the   Second    Amended

Complaint details the Defendants’ substantial roles in this scheme

in sufficient detail as to give them more than fair notice of the

behavior giving rise to their alleged liability. See Michaels

Building Co. v. Ameritrust Co., NA, 848 F.2d 674, 679 (6th Cir.

1988) (the principal purpose of Rule 9(b) is to ensure that

defendant receives fair notice of the alleged misconduct in order

to prepare a responsive pleading). The Second Amended Complaint is

replete with specifics regarding the fraudulent acts and omissions

of Geostar, Ferguson and Lambert, as well as S. David Plummer and

Spencer Plummer. Second Amended Complaint ¶¶ 140. Similarly, the

Second        Amended   Complaint    sufficiently      identifies     by     time,

recipient and content the frauds committed by those Defendants,

Second Amended Complaint ¶¶ 140, as well as a litany of actions

and harms that led up to or resulted from those transfers, calls,

and emails. While it is clear that the Sixth Circuit requires

Plaintiffs to identify with specificity the actions that each

defendant has taken in furtherance of the alleged fraud, the law

makes    no     requirement   that   each      defendant   involved   must   have

personally made a misrepresentation. See Memorandum Opinion &

                                          10
Order, August 15, 2011, Pg. 22, In re Classicstar Litigation, MDL

No. 1877 (“Memorandum Opinion and Order”) (citing Central Distr.

Of Beer, Inc. v. Conn, 5 F.3d 181 (6th Cir. 1983) and In re

Reciprocal of America (ROA) Sales Practice Litigation, Master No.

MDL 1551 Civ. No. 04-2078, 2007 WL 2900285, *8 (W.D.Tenn. Sept.

28, 2007)).

     Neither 18 U.S.C. §§ 1341 nor 1343, the mail and wire fraud

statutes, require that the defendant personally make the relevant

communication, only that his actions cause another to use the mail

or wires. Memorandum Opinion & Order, supra at Pgs. 23 – 24. To

satisfy   the   particularity   requirement,   a   plaintiff   need   only

allege that each RICO defendant participated in a scheme to defraud

knowing or having reason to anticipate the use of the mail or wires

would occur and that each such use would further the fraudulent

scheme. Id. citing Advocacy Org. for Patients and Providers v.

Auto Club Ins. Assoc., 176 F.3d 315, 322 (6th Cir. 1999). “It is

not necessary to allege that the defendants have personally used

the mail or wires; it is sufficient that a defendant “causes’ the

use of the mails and wires.” SKS Constructors, Inc. v. Drinkwine,

458 F.Supp.2d 68, 76 (E.D.N.Y. 2006); Beard v. Worldwide Mortgage

Corp., 354 F.Supp.2d 789, 802-803 (W.D.Tenn. 2005) (citing United

States v. Cantrell, 278 F.3d 543, 546 (6th Cir. 2001); United

States v. Brown, 146 F.3d 477, 488 (6th Cir. 1998); United States

v. Oldfield, 859 F.2d 3992, 400 (6th Cir. 2008)) (personal use of

                                   11
the mail or electronic communication is not required to state a

claim for mail or wire fraud). Plaintiffs’ RICO Counts have been

adequately pled and will not be dismissed at this time.

     B. FRAUD

     Defendants GeoStar, Lambert, S. David Plummer, and Spencer

Plummer also argue that Plaintiff’s claim for common law fraud in

Count IV should be dismissed for failure to state fraud with

particularity under Fed. R. Civ. P. 9(b)

     In the Commonwealth of Kentucky, “[a] party claiming harm

from fraud must establish six elements of fraud by clear and

convincing evidence as follows: a) material misrepresentation b)

which is false c) known to be false or made recklessly d) made

with inducement to be acted upon e) acted in reliance thereon and

f) causing injury.” United Parcel Service Co. v. Rickert, 996

S.W.2d   464,    468   (Ky.    1999)   (fraud    through   direct

misrepresentation); Smith v. General Motors Corp., 979 S.W.2d 128,

130 (Ky. Ct. App. 1998) (failure to disclose may be actionable

where one party to a contract has superior information and is

relied upon to disclose same when it fails to do so or where

reliance is based on partial disclosure); Raymond-Elderedge Co.,

Inc. v. Security Realty Inv. Co., 91 F.2d 168, 173 (6th Cir. 1937)

(one who clothes another with the power to commit fraud and then

remains silent may be liable); Kirby v. Firth, 311 S.W.2d 799, 802

(1958) (one who accepts proceeds of agents’ fraud with knowledge

                                12
ratifies that fraud and becomes liable because, “[t]hough innocent

himself at the time of the misrepresentation, one may accept the

fruits   of     a   business   deal     and   at   the    same   time   disclaim

responsibility for the measures by which they were acquired.”). In

Kentucky, common law conspiracy is simply an agreement to do by

concerted action an unlawful act, or to do a lawful act by unlawful

means. McDonald v. Goodman, 239 S.W.2d 97 (Ky. 1951).

     As set forth above, Plaintiffs’ Second Amended Complaint

painstakingly details acts, omissions, and mistatements on the

part of each of these defendants, all in support of an effort to

obtain Plaintiffs’ funds through the ClassicStar Program Mare

Leases and to keep them using what starts to seem like every means

necessary      as   one   reads   the   laundry    list    of    exchanges   and

reinvestments. The defendant’s alleged agreement to an unlawful

act (fraud), i.e., conspiracy, is adequately pleaded.

     This Court has already held in a related matter that,

              [t]his liability is clear to the Court,
              whether each Defendant had a direct obligation
              to speak the truth, conspired with or
              authorized or aided and abetted those that did
              not speak the truth, or because some among
              them acted as agents of those who did not speak
              the truth.

                                      * * *

              This also includes entities that were privy to
              and participated in the fraud, including . .
              . all of whom played a role in making the
              misrepresentation happen and some of whom may
              have benefited from the misrepresentation in

                                        13
             the form of proceeds from investments in the
             falsely portrayed Mare Lease Programs, Geostar
             being the most notable example in the
             Complaint.

Memorandum Opinion & Order, 5:07-cv-353 (Aug. 15, 2011), at pp.

30–31. This matter is no different, and the other defendants are

afforded no security in knowing that others may be to blame, as

well.

        C. UNJUST ENRICHMENT

        As for Spencer Plummer’s arguments against Plaintiffs’ claims

for unjust enrichment, they fail, too. In Kentucky, for an unjust

enrichment claim to be viable, Plaintiffs must plead the following

elements: (1) a benefit conferred upon the defendant [Spencer] at

the plaintiff's expense, (2) a resulting appreciation of the

benefit by the defendant, and (3) an inequitable retention of the

benefit without payment for its value. Jones v. Sparks, 297 S.W.3d

73 (Ky. Ct. App. 2009), citing Guarantee Electric v. Big Rivers

Electric Corp., 669 F.Supp. 1371, 1381 (W.D.Ky. 1987).

        This equitable doctrine serves as a basis for restitution to

prevent one person from keeping money or benefits belonging to

another. See Union Central Life Ins. Co. v. Glasscock, 110 S.W.2d

681 (Ky. 1937) Haeberle v. St. Paul Fire and Marine Ins. Co., 769

S.W.2d 64 (Ky. Ct. App. 1989). Under the doctrine of unjust

enrichment, it is not necessary that the party unjustly enriched

should have been guilty of any tortious or fraudulent act in order


                                   14
to create an obligation to make restitution or to compensate the

party wronged. Rather, the question is whether he, to the detriment

of another, obtained something of value to which he was not

entitled. Id.

     Plaintiffs invested several millions of dollars with Spencer

Plummer and ClassicStar, nearly all of which has been lost. Spencer

enjoyed the benefits of the fraudulent scheme with full knowledge

of the scheme on the facts averred. Second Amended Complaint ¶¶

14, 36, 92, 93, 258 - 261. Plaintiffs’ claim that Spencer Plummer

has been unjustly enriched at Plaintiffs’ is sufficiently pleaded

on these facts under Kentucky law.

     Accordingly, for all of the reasons stated above, IT IS

ORDERED:

     (1)   That Plaintiffs’ Motion for Leave to File Second Amended

Complaint [DE 98], to which there is no objection, is GRANTED;

     (2)   That Defendants GeoStar Corporation and Frederick J.

Lambert’s Motion for Partial Dismissal of Second Amended Complaint

[DE 86] is DENIED

     (3)   That   Defendant   Spencer     Plummer’s   Motion   to   Dismiss

Second Amended Complaint [DE 88] is DENIED;

     (4)   That Defendant S. David Plummer’s Motion to Dismiss

Second Amended Complaint [DE 93] is DENIED; and

     (5)   That   Defendant   John   W.   Parrott’s   Motion   to   Dismiss

Second Amended Complaint [DE 94] is DENIED.

                                     15
     Additionally, as a housekeeping matter, IT IS ORDERED:

     (6)   That the following Motions found at [DE 27, 50, 54, 90,

108, 126, 127, and 135] are DENIED AS MOOT; and

     (7)   That, upon the Court’s own motion, the Court’s Order of

August 27, 2009 [DE 45] is AMENDED to reflect that the Motion for

Order permitting counsel to appear telephonically may be found at

DE 44, not DE 144, and that the Motion was disposed of by virtue

of the Order found at DE 45, as amended here.

     Finally, IT IS ORDERED

     (8)   that the remaining parties shall FILE A STATUS REPORT

within fifteen (15) days of entry of this order advising on (a)

whether there is any need for further proceedings, (b) a timeline

for any remaining matters, including whether there needs to be a

scheduling order entered for any additional discovery or further

briefing, and (c) whether this matter might be reasonably scheduled

for May 2019, if necessary.

     This the 19th day of January, 2019.




                                16
